Case 2:18-cv-01830-MWF-JPR Document 131 Filed 06/05/19 Page 1 of 1 Page ID #:4090
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No.        CV 18-1830 MWF (JPRx)                                      Date: June 5, 2019
   Title      Matt Furie v. Infowars, LLC, et al.




   Present: The Honorable:       Michael W. Fitzgerald


                      Kevin Reddick                                        Amy Diaz
                      Deputy Clerk                                  Court Reporter / Recorder

           Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
            Louis Tompros- Telephonic                           Mark Randazz- Telephonic
            William Kinder - Telephonic                         Robert Barnes - Telephonic


   Proceedings: Status Conference

   Status conference held. Court and counsel confer regarding proposed trial dates.




                                                                                                   :12
                                                                      Initials of Preparer   ckr




   CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
